Citation Nr: 1134328	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic disability manifested by breathing problems.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1993.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of whether new and material evidence to reopen a claim of entitlement to service connection for gastroenteritis addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence received since the August 2005 rating decision that denied reopening the claim for service connection for breathing difficulty is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.

2.  A chronic undiagnosed disability manifested by breathing problems and chest pain is the result of service in the Southwest Asia theater of operations.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for breathing problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for an undiagnosed disability manifested by breathing problems and chest pain have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

The Veteran contends that he has breathing problems due to his military service.

I.  New and Material

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of this claim in the August 2005 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In general, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With the above criteria in mind, the Board notes that since the final August 2005 rating decision the medical evidence for the first time contains a medical opinion that the Veteran has no underlying diagnosis for his observed breathing and chest pain pathology.  VA examination conducted in February 2008 reflects that clinical testing and physical examination resulted in normal respiratory findings.  However, the report reflects a diagnosis of atypical chest pain.

In this regard, while the pre-August 2005 record documented complaints of chest pain and breathing problems, the record at that time had not contained extensive clinical and physical examination findings ruling out any underlying diagnosed respiratory or chest pathology to which the Veteran's complaints could be etiologically related.  

Therefore, the Board finds that the additional evidence, when taken together with the Veteran's competent and credible claims regarding having problems with breathing since service-as these symptoms are observable by a lay person (see Jandreau, supra; Buchanan, supra; Charles, supra)-is both new and material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim of service connection for breathing problems is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The Veteran served in the Southwest Asia theater of operations during the first Persian Gulf War.  Therefore, for purposes of the pertinent statutes and regulation, he is a Persian Gulf Veteran.  In addition, the Veteran's DD Form 214 notes that he was assigned to the CO M, 32nd Transportation Company, of HQ FORSCOM, Fort Carson.  An internet search reveals that this unit and its headquarters component were in the area of exposure from the Khamisiyah Pit Demolition in 1991.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1116, 1117, 1118 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98.

The Veteran's report of medical history and examination at entrance to active service in December 1984 shows that the Veteran reported a history of sinusitis and hay fever.  The examiner noted that the Veteran had allergic rhinitis from a cat allergy but no asthma and no other allergies.  No lung or chest abnormalities, diagnoses, or other findings were made.  Chest X-ray was negative.  An entry in the service treatment records in June 1991 shows complaints of left upper quadrant pain.  The Veteran noted it was similar to pain he felt while in Saudi.  Chest X-ray was found to show no cardiopulmonary abnormalities.  The impression was of appendicitis.  In his medical history and examination at discharge in May 1993, he reported shortness of breath.  The examiner noted an inservice nasal fracture with good healing.  Results of chest X-rays taken showed a normal chest.  No respiratory or chest abnormalities, diagnoses, or other findings were noted.  The report shows the Veteran smoked 1-1/2 packs per day.

Thereafter, VA and private treatment records show complaints of difficulty breathing and chest pain from 2000 to the present.  In March 2000, there is a notation of reactive airway disease.  However, this is the only notation of any diagnosis, and it is a general term and not a diagnosis.  Other assessments show atypical chest pain and shortness of breath with no underlying condition diagnosed.  Clinical findings have shown possible hyperinflation in 2001 and hyperaeration in 2004, but no acute pulmonary process or pathology 

VA examination conducted in February 2008 shows no underlying chest or lung diagnoses.  Pulmonary function tests showed suggested gas trapping but findings within normal limits.  Chest X-ray evidenced no acute cardiopulmonary process, and physical examination detected no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or restrictive disease.  The examiner diagnosed a normal respiratory examination and atypical chest pain.  The examiner offered the opinion that any respiratory condition would more likely than not be caused by the Veteran's smoking history than any military exposure to burning oil well fumes.

However, the February 2008 VA examiner did not provide any rationale for her opinion.  Moreover, while she noted that the claims file was reviewed, she did not discuss the Veteran's exposure to the Khamisiyah Pit Demolition or any other circumstances of the Veteran's active service, other than his report of exposure to burning oil fields in Kuwait.  Finally, the opinion itself is conditional-"any respiratory condition would ... be"-and too vague to be of any usefulness.  Given the foregoing, the Board finds the February 2008 opinion to be of no probative value inasmuch as it attempts to find no etiological link between any possibly respiratory disorder and active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993).

This leaves the March 2000 notation of reactive airway disease, which is not a specific diagnosis.  The medical evidence thus creates reasonable doubt as to the etiology of the Veteran's signs and symptoms of respiratory illness.

The medical evidence contains no other findings that an underlying condition has been diagnosed to which the Veteran's respiratory symptoms have been or may be attributed. 

In summary, the Veteran is a Persian Gulf Veteran who was exposed to the demotion of the Khamisiyah Pit.  He has reported symptoms of difficulty breathing and chest pain from as early as 2000 to the present, and has been found to manifest signs of respiratory illness, i.e., shortness of breath and atypical chest pain which have not been found to be part of a diagnosed disability.

It is clear that signs or symptoms involving the respiratory system fall within the regulations.  As there exists reasonable doubt as to the etiology of these symptoms, all doubt is resolved in the Veteran's favor.  Service connection is therefore presumed.

Service connected for an undiagnosed illness manifested by difficulty breathing and chest pain is warranted.  See 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for an undiagnosed illness manifested by breathing problems and chest pain is granted.


REMAND

The Veteran also seeks to reopen his claim for service connection for gastroenteritis.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The Veteran has not been provided sufficient notice in this case.

Moreover, review of the record shows that it is not complete, and that the February 2008 VA examination of record is not adequate for the purposes of adjudicating this claim.

There may be outstanding VA treatment records.  In a May 1996 claim, the Veteran indicated he was treated at the VA Medical Center (VAMC) in Brecksville, Ohio for, among other conditions, stomach problems.  The record does not show that any development was done with regard to this claim.  But a VA Form 7216a dated in June 1996 indicates that the claim was transferred from the Denver RO as a reopened possible PGW claim.  In any event, this would indicate that there are treatment records possibly dating back to 1996.  An attempt must be made to obtain these records.  See 38 C.F.R. § 3.159(c).

The claim has not been fully developed as one involving service in the Southwest Asia theatre of operations.  This must be done as well.  All avenues of service connection afforded the Veteran for his claimed conditions must be considered.  See, in general, 38 C.F.R. §§ 3.159; McClain, supra; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The February 2008 VA examination provides an inadequate basis to adjudicate this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner diagnosed dyspepsia, but noted that there was no objective clinical evidence for a definitive diagnosis of the stomach, upper abdominal pain the Veteran reported and opined it would be mere speculation to relate the Veteran's current complaints to his one acute episode of pain in the military.  The report states that the claims file was reviewed, but 
service treatment records at the time of the referenced incident of abdominal pain show the Veteran stated he experienced abdominal pain previously, in Saudi.  Thus, it would appear that there was more than one episode of abdominal pain during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of reopening previously denied decisions, and service in the Southwest Asia theatre of operations, in accordance with all regulatory and legal precedent.  

2.  Ask the Veteran to identify any and all health care providers who have treated him for his claimed stomach condition since his discharge from active service.  Obtain copies of all identified treatment records that are not already of record.  Obtain any and all treatment records from the VAMC in Brecksville, Ohio and from any other VA facility that the Veteran identifies from 1993 to the present.  Enquire whether the Veteran was treated in the Denver, Colorado, VA Health Care System and, if so, obtain those records also.

3.  Make another attempt to obtain the Veteran's complete service medical and personnel record to include all clinical and hospital records.  All indicated actions and follow-up should be completed.  Ask the service department for assistance if necessary.

4.  For #2-3, all requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.

5.  Following completion of the above, accord the Veteran a VA examination the appropriate specialist to determine the nature, extent, and etiology of any gastro-intestinal pathology.  The Veteran's claims folder must be made available to the examiner in connection with the examination and the examiner should note such review.  The examiner is asked to consider the Veteran's lay statements and that of any witnesses. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal pathology had its onset during the Veteran's active duty or is otherwise the result of his active duty service or any service-connected disability?

b)    Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal pathology is the result of aggravation of a nonservice-connected disability by a service-connected disability?

A complete rationale must be provided for each opinion.  

6.  Advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

7.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


